DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claims 1-16 and 21-24) in the reply filed on 01/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Group I in the reply filed on 01/18/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor Structure with One or More Antenna Structures
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 5-9, 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (PG Pub 2016/0218072; hereinafter Liao) and Lee et al. (PG Pub 2018/0166396; hereinafter Lee), further supported by "Characteristics" Insulating Film “Ajinomoto Build-up Film” (ABF); hereinafter ABF and Tsai et al. (PG Pub 2018/0061698; hereinafter Tsai).


    PNG
    media_image1.png
    450
    1022
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 1A through Fig. 13 provided above, Liao teaches a semiconductor structure 300 (para [0051-0062]), comprising: a first redistribution 
Although, Liao teaches the die, is surrounded by a dielectric member, over the first redistribution structure he does not explicitly teach a molding, wherein the molding surrounds the die, and the molding has a first dielectric constant; and the dielectric member extending through the molding.

    PNG
    media_image2.png
    354
    1027
    media_image2.png
    Greyscale

In the same field of endeavor, refer to the Examiner’s mark-up pf Fig. 1K provided above, Lee teaches a semiconductor structure (para [0006] and [0017-0076]), comprising: a die 300A (para [0049]); a molding 160 (para [0029]; “buffer”) surrounds the die (see Fig. 1K), and the molding has a first dielectric constant (para [0030]; e.g. BCB)(BCB k=2.65 as supported by Tsai para [0022]); a dielectric member 340 (para 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the molding and the dielectric member around the die of Liao, as taught by Lee, thereby eliminating (or mitigating) damage to the package structure, which may result from a non-uniform distribution of strain/stress (para [0057]).
Note: substituting the embedded die structure comprising the dielectric member and the molding of Lee in place of Liao’s embedded die structure teaches the claimed limitations of  “a molding over the first redistribution structure, wherein the molding surrounds the die, and the molding has a first dielectric constant; a dielectric member extending through the molding, wherein the dielectric member has a second dielectric constant different from the first dielectric constant; and a second redistribution structure over the die, the dielectric member and the molding, wherein the second redistribution layer comprises an antenna over the dielectric member, and the antenna is electrically connected to the die.”
Regarding claim 2, refer to the figures cited above, in the combination of Liao and Lee, Lee teaches the second dielectric constant (ABF k= 3.1-3.7; as supported by ABF’s Characteristics table) is greater than the first dielectric constant (BCB k=2.65 as supported by Tsai para [0022]).
Regarding claim 3, refer to the figures cited above, in the combination of Liao and Lee, Liao teaches a conductive via (VIA-a-Liao=140-Lee) extending through the molding 160, wherein the conductive via is electrically connected to the first conductive pattern 510 (see Fig. 13)(para [0051]).
Regarding claim 5, refer to the figures cited above, in the combination of Liao and Lee, Liao teaches the dielectric member (340-Lee=70-Liao) is isolated from the antenna 427 (separated by a portion of 400)(see Fig. 13).
Regarding claim 6, refer to the figures cited above, in the combination of Liao and Lee, Liao teaches the dielectric member (340-Lee=70-Liao) is between the antenna 427 and the first conductive pattern 510 (see Fig. 13)(see Fig. 13).
Regarding claim 7, refer to the figures cited above, in the combination of Liao and Lee, Liao teaches the dielectric member (340-Lee=70-Liao) is in contact with the first conductive pattern 510 (see Fig. 13).
Regarding claim 8, refer to the figures cited above, in the combination of Liao and Lee, Liao teaches the dielectric member (340-Lee=70-Liao) and the antenna 427 overlap in a plan view (see Fig. 13).
Regarding claim 9, refer to the figures cited above, in the combination of Liao and Lee, Lee teaches the second dielectric constant is equal to or greater than 3 (ABF k= 3.1-3.7; as supported by ABF’s Characteristics table).
Regarding claim 11, refer to the figures cited above, in the combination of Liao and Lee, Liao teaches a width of the dielectric member (340-Lee=70-Liao) is greater than or equal to a width of the antenna 427 (see Fig. 13).
Regarding claim 12, refer to Fig. 1A through Fig. 13 provided above, Liao teaches a semiconductor structure 300 (para [0051-0062]), comprising: a first redistribution structure 500,510 (para [0051]); a die 310 surrounded by the molding (see Fig. 13); a plurality of dielectric members  70 (para [0051]) surrounded by the molding (see Fig. 13); and a second redistribution structure 400 (para [0051]) over the die (see Fig. 13), wherein the second redistribution structure comprises a plurality of antenna structures 427 (para [0051]), each of the plurality of antenna structures is electrically connected to the die (see Fig. 13), and each of the plurality of antenna structures is over a corresponding dielectric member of the plurality of dielectric members (see Fig. 13).
Although, Liao teaches the die, is surrounded by a dielectric member, over the first redistribution structure he does not explicitly teach a molding over the first redistribution structure, wherein the molding has a first dielectric constant and a plurality of dielectric members surrounded by the molding, wherein a dielectric constant of each of the plurality of dielectric members is different from the first dielectric constant.
In the same field of endeavor, refer to the Examiner’s mark-up pf Fig. 1K provided above, Lee teaches a semiconductor structure (para [0006] and [0017-0076]), comprising: a die 300A (para [0049]); a molding 160 (para [0029]; “buffer”) surrounds the die (see Fig. 1K), wherein the molding has a first dielectric constant (para [0030]; e.g. BCB)(BCB k=2.65 as supported by Tsai para [0022]) and a plurality of dielectric members 340 (para [0050]; “ABF”) surrounded by the molding (see Fig. 1K), wherein a dielectric constant of each of the plurality of dielectric members (ABF k= 3.1-3.7; as supported by ABF’s Characteristics table)is different from the first dielectric constant (BCB k=2.65 as supported by Tsai para [0022]).

Regarding claim 14, refer to the figures cited above, in the combination of Liao and Lee, Liao teaches the second redistribution structure 400 further comprises a plurality of conductive lines 428, and each of the plurality of conductive lines extends from a corresponding antenna structure 427 of the plurality of antenna structures (see Fig. 13).
Regarding claim 15, refer to the figures cited above, in the combination of Liao and Lee, Liao teaches the first redistribution structure 500 includes a grounded conductive pattern 510 (para [0051]).
Regarding claim 16, refer to the figures cited above, in the combination of Liao and Lee, Lee teaches the dielectric constant of each of the plurality of dielectric members (340-Lee=70-Liao)(ABF k= 3.1-3.7; as supported by ABF’s Characteristics table) is greater than the first dielectric constant (BCB k=2.65 as supported by Tsai para [0022]).

2.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liao and Lee, as applied to claim 1 above, and further in view of Lee (PG Pub 2017/0271264; hereinafter Lee-2).
Regarding claim 10, refer to the figures cited above, in the combination of Liao and Lee, Lee teaches the dielectric member (340-Lee=70-Liao) includes a polymer material, Ajinomoto Buildup Film (ABF), or another suitable encapsulation material (para [0052]). He does not explicitly teach the dielectric member comprises “SiO2, SiNX, SiOXNy, ZrO2, A1203, HfOx, HfSiOx, ZrTiOx, TiO2, TaOx, SrTiO3, BaTiO3, BaSrTiO3, PbZrTiO3, high-k polymer, or a combination thereof.”
In the same field of endeavor, Lee-2 teaches a semiconductor package (title) comprising: a dielectric layer 110 (para [0027]); wherein the dielectric material composition can comprise ABF, SiOx or SiNx (para [0027]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric material composition comprise SiNx, as taught by Lee-2, for the purpose of choosing a suitable and well-recognized dielectric alternative.

Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Kuo et al. (PG Pub 2021/0098860) teaches an antenna package for signal transmission.
	b. Kuo et al. (PG Pub 2020/0295453) teaches an integrated patch antenna having insulating substrate with antenna cavity and high-k dielectric.
	c. Han et al. (PG Pub 2018/0337136) teaches a fan-out electronic component package.

	e. Liu et al. (PG Pub 2017/0033062) teaches an antenna in embedded wafer-level ball-grid array package

Allowable Subject Matter
4.	Claims 4, 13 and 21-24 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 3 or (ii) claim 4 and its intervening claim 3 are fully incorporated into the base claim 1.  
Claim 4 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 4, the conductive via is in contact with the dielectric member.
Claim 13 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 12 or (ii) claim 13 is fully incorporated into the base claim 12.  
Claim 13 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 13, a plurality of conductive vias extending through the molding, wherein each of the plurality of conductive vias is along a periphery of a corresponding dielectric member of the plurality of dielectric members.
Claim 21 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 21, a first redistribution structure, wherein the first redistribution structure comprises a first conductive pattern; a die over the first redistribution structure; a molding surrounding the die, wherein the molding has a first dielectric constant; a plurality of conductive vias extending through the molding; a dielectric member between adjacent conductive vias of the plurality of conductive vias, wherein the dielectric member has a second dielectric constant different from the first dielectric constant; and a second redistribution structure over the die, the plurality of conductive vias, the dielectric member and the molding.
Claims 22-24 would be allowable, because they depend on allowable claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA A SYLVIA/Examiner, Art Unit 2895